Exhibit 10.1

 

THIRD AMENDMENT TO CONTRIBUTION AGREEMENT

(Pool 2)

 

THIS THIRD AMENDMENT TO CONTRIBUTION AGREEMENT (the “Third Amendment”) is made
and entered into effective as of September 24, 2009 (the “Effective Date”) by
and between EXTRA SPACE STORAGE LLC, a Delaware limited liability company
(“Extra Space”), and HSRE-ESP IA, LLC, a Delaware limited liability company
(“HSRE”).

 

RECITALS:

 

WHEREAS, Extra Space and HSRE entered into that certain Contribution Agreement
dated June 23, 2009 (the “Original Agreement”) relating to (i) the formation of
HSRE-ESP I, LLC, a Delaware limited liability company (“HSRE-ESP”); (ii) the
contribution by Extra Space to HSRE-ESP of Extra Space’s ninety nine percent
(99%) ownership interest in Extra Space Properties Fifty One LLC, a Delaware
limited liability company (“ESP Fifty One”), and one hundred percent (100%) of
the ownership interest in Extra Space Properties Fifty Seven LLC, a Delaware
limited liability company, which owns the remaining one percent (1%) interest in
ESP Fifty One; and (iii) HSRE’s contribution of cash to HSRE-ESP; all of which
are more particularly described in the Contribution Agreement; and

 

WHEREAS, pursuant to that certain First Amendment to Contribution Agreement
(Pool 2) dated effective as of August 7, 2009 (hereinafter the “First
Amendment”) and that certain Second Amendment to Contribution Agreement (Pool 2)
dated effective as of September 10, 2009 (hereinafter the “Second Amendment”),
Extra Space and HSRE made certain amendments to the Original Agreement; and

 

WHEREAS, Extra Space and HSRE desire to enter into this Third Amendment and
further amend the Original Agreement as provided herein.

 

AGREEMENT:

 

In consideration of the covenants and conditions set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Extra Space and HSRE agree as follows:

 

1.             Recitals and Definitions.  The parties acknowledge that the
Recitals set forth above are true and correct and are hereby incorporated into
the body of this Third Amendment.  Unless otherwise set forth herein, all
capitalized terms used in this Third Amendment shall have the same meaning in
this Third Amendment as set forth in either the Original Agreement, as amended
or supplemented by the First Amendment, the Second Amendment and this Third
Amendment (collectively the “Contribution Agreement”).

 

2.             Expiration of Due Diligence Period.  The parties acknowledge that
the Due Diligence Period has expired and that HSRE has waived and does hereby
waive any rights it might have to terminate Contribution Agreement pursuant to
Section 8.3 of the Contribution Agreement.

 

3.             Approval of Third Party Loan Documents.  Pursuant to
Section 3.2.1.1 of the Contribution Agreement, HSRE hereby approves the amount,
interest rate, payment schedule, repayment term and other terms of the Existing
Indebtedness and approves the Third Party Loan Documents.  The parties
acknowledge, however, that as part of the application to the Lender to consent
to the transaction which is the subject of this Agreement Extra Space, at HSRE’s
request, included a request that the Lender

 

--------------------------------------------------------------------------------


 

agree to certain modifications of the Third Party Loan Documents in the form
attached hereto as Exhibit No. 1 and by this reference made a part hereof
(hereinafter the “Requested Loan Document Modifications”).  The parties agree
that HSRE may, in good faith, continue to pursue the Lender’s consent to the
Requested Loan Document Modifications to the Third Party Loan Documents and
Extra Space agrees to cooperate in good faith with HSRE in such requests. 
Notwithstanding anything to the contrary in Section 11.1.5 of the Contribution
Agreement, HSRE’s obligations under the Contribution Agreement shall not be
contingent or otherwise conditioned upon either the Lender or any servicer of
the Existing Indebtedness consenting to the Requested Loan Document
Modifications.  HSRE agrees that within five (5) business days of the date of
this Third Amendment, HSRE shall, in good faith, submit to the Lender all of the
information and documentation heretofore requested in writing from HSRE by the
Lender and shall hereafter submit to the Lender in a reasonably timely manner
all information and documentation hereafter requested from the Lender.

 

4.             Exercise of Option to Extend Closing for Lender Approval
Extension Period.  Pursuant to Section 3.2.3 of the Contribution Agreement, HSRE
hereby exercises HSRE’s option to extend the Closing for the Lender Approval
Extension Period.

 

5.             Agreement Regarding Capital Expenditure Fund and Waiver of Repair
Notice.  Prior to the Closing, Extra Space shall advance to ESP 51 the sum of
$116,750.00 (hereinafter the “Capital Expenditure Fund”).  The Capital
Expenditure Fund shall be used by HSRE-ESP to fund the cost of performing such
of the capital repairs indentified in Schedule No. 1 attached hereto and by this
reference made a part hereof (hereinafter the “Capital Repair Schedule”) as HSRE
may, from time to time, direct.  Extra Space’s advance to ESP 51 of the Capital
Expenditure Fund (A) shall be in full and complete satisfaction of Extra Space’s
obligation to repair any of the items listed HSRE’s September 9, 2009 Repair
Notice and (B) shall not be treated as a capital contribution or a loan by Extra
Space to HSRE-ESP or to ESP 51 and shall not cause an increase in the
Contribution Value.  Pursuant to Section 8.1 of the Contribution Agreement, HSRE
hereby waives any and all requirements that Extra Space repair any of the Repair
Items or any of the other repair and/or maintenance items identified by HSRE in
HSRE’s September 9, 2009 Repair Notice.

 

6.             Agreement Regarding Designation of Insurance Program.  The
parties acknowledge that property and casualty insurance for the Facilities is
currently provided pursuant to a “REIT Program” pursuant to which ESP 57 and ESP
Texas have elected to carry high deductibles for certain potential risks.  The
parties also acknowledge that Extra Space has proposed that casualty insurance
for the Facilities can be provided either pursuant to Extra Space’s existing
REIT Program, or, at a higher cost, through Extra Space’s “JV Program” pursuant
to which ESP 57 and ESP Texas can elect to reduce or eliminate the deductible
risks, or by using HSRE’s property and casualty insurance program.  The parties
agree that provided such insurance satisfies the requirements of the Lender with
respect to the Facilities, HSRE may, at the time of Closing, elect that property
and casualty insurance for the Facilities be provided pursuant to any of the
three preceding described programs.  Any further changes in the casualty
insurance coverage for the Facilities will be approved as part of the process of
approving the Annual Business Plan and/or Annual Operating Budget.

 

7.             Annual Business Plan and Annual Operating Budget.  The parties
acknowledge that Extra Space delivered to HSRE the Annual Business Plan and the
Annual Operating Budget in accordance with Section 8.4 of the Contribution
Agreement and that Extra Space is in the process of preparing the Annual
Business Plan and Annual Operating Budget for fiscal year 2010.  HSRE hereby
approves the Annual Business Plan and the Annual Operating Agreement as
previously submitted to HSRE by Extra Space and acknowledges that such approval
constitutes HSRE’s approval of the Annual Business Plan and Annual Budget within
the meaning of Section 11.1.4 of the Contribution Agreement.  Upon completion of
the fiscal year 2010 Annual Business Plan and Annual Operating Budget, the
fiscal year 2010 Annual Business Plan and Annual Operating Budget shall be
reviewed and approved by the

 

--------------------------------------------------------------------------------


 

parties in accordance with the provisions of the form of HSRE-ESP Operating
Agreement and the form of Property Management Agreement.  Notwithstanding
anything to the contrary in Section 11.1.4 of the Contribution Agreement, HSRE’s
obligations under the Contribution Agreement shall not be contingent or
otherwise conditioned upon HSRE’s approval of the fiscal year 2010 Annual
Business Plan and/or Annual Operating Budget.

 

8.             Waiver of Title Objections, Environmental Objections, Insurance
Objections and Budget Objections.  HSRE hereby waives all of its Title
Objections, Environmental Objections, Insurance Objections and Budget
Objections, subject, however, to Extra Space’s undertakings expressly set forth
in Extra Space’s Objection Response.

 

9.             Amendment of Sections 2.2.2, 2.2.3 and 2.2.4 of the Contribution
Agreement.  Sections 2.2.2, 2.2.3 and 2.2.4 of the Contribution Agreement are
hereby amended by deleting said Sections 2.2.2, 2.2.3 and 2.2.4 in their
entirety and replacing them with the following Sections 2.2.2, 2.2.3 and 2.2.4:

 

2.2.2        Distribution Amount.  Immediately after the Closing Extra Space and
HSRE shall cause HSRE-ESP to distribute to Extra Space cash in an amount (the
“Extra Space Distribution Amount”) equal to the sum of: (i) the “Initial HSRE
Contribution Amount” (hereinafter defined) minus (ii) any closing costs and
prorations described in Section 4.3.4 below (including the costs described in
Section 4.3.4 below) (collectively, the “Prorations”) and credited, as of the
Proration Date (as defined below), to HSRE-ESP, plus (iii) any Prorations
credited, as of the Proration Date, to Extra Space.  As used herein, the term
“Initial HSRE Contribution Amount” shall mean fifty percent (50%) of the
difference between (A) the Contribution Value, minus (B) the sum of the
aggregate unpaid principal balance of the Existing Indebtedness plus all accrued
and unpaid interest with respect to the Existing Indebtedness as of the
Proration Date.  Extra Space and HSRE agree that for purposes of determining the
balance of Extra Space’s “Capital Account” (as defined in the HSRE-ESP Operating
Agreement) and Extra Space’s “Adjusted Capital Account” (as defined in the
HSRE-ESP Operating Agreement), the gross amount of Extra Space’s initial
“Capital Contribution” to HSRE-ESP shall be reduced by the Initial HSRE
Contribution Amount notwithstanding the fact that the amount actually
distributed to Extra Space by HSRE-ESP is adjusted (either increased or
decreased) pursuant to the provisions of this Section 2.2.2.  The parties hereby
agree that the provisions of this Section 2.2.2 are intended to cause the
Adjusted Capital Accounts of HSRE and Extra Space to be in an 50.00%/50.00%
ratio, respectively, following the contribution of the ESP Interests by Extra
Space and the Initial HSRE Contribution Amount by HSRE and the distribution of
the Extra Space Distribution Amount to Extra Space and the pro-rations and
credits provided for herein.

 

2.2.3        Cash to be Contributed by HSRE.  At Closing, HSRE shall contribute
to HSRE-ESP cash in an amount (the “Total HSRE Contribution Amount”) equal to
the sum of (i) the Initial HSRE Contribution Amount, plus (ii) Fifty Percent
(50.00%) of the total Prorations charged to HSRE-ESP.

 

2.2.4        Cash to be Contributed by Extra Space.  At Closing, Extra Space
shall contribute to HSRE-ESP cash in an amount (the “Total Extra Space
Contribution Amount”) equal to the sum of Fifty Percent (50.00%) of the
Prorations charged to HSRE-ESP.

 

--------------------------------------------------------------------------------


 

10.           Amendment of Section 3.2.3 of Contribution Agreement. 
Section 3.2.3 of the Contribution Agreement is hereby amended by deleting said
Section 3.2.3 in its entirety and replacing it with the following Section 3.2.3:

 

3.2.3        Notwithstanding anything to the contrary in this Agreement, if at
the Closing Date, Lender and/or any servicer of Existing Indebtedness has not
consented to the transaction which is the subject of this Agreement and provided
that HSRE has not terminated this Agreement pursuant to Section 8.3 below, HSRE
shall have the option to either (A) extend the Closing for an additional ninety
(90) days (hereinafter the “Lender Approval Extension Period”) to permit Extra
Space to continue to pursue with reasonable diligence Lender’s consent to the
transaction which is the subject of this Agreement or (B) terminate this
Agreement.  Such option shall be exercised by HSRE giving Extra Space written
notice of HSRE’s election to either extend the Closing or terminate this
Agreement pursuant to this Section 3.2.3 at any time on or before the date on
which the Closing Date would be scheduled to occur but for such extension.  If
HSRE fails to give such written notice to Extra Space, such failure shall be
deemed to be an election to terminate this Agreement.  If HSRE elects to extend
the Closing for the Lender Approval Extension Period, the Closing shall be on
the earlier of the date on which the Lender Approval Extension Period expires or
fifteen (15) days after the Lender consents to the transaction which is the
subject of this Agreement.

 

11.           Amendment of Section 4.3.4 of Contribution Agreement. 
Section 4.3.4 of the Contribution Agreement is hereby amended by deleting said
Section 4.3.4 in its entirety and replacing it with the following Section 4.3.4:

 

4.3.4        Closing Costs.  At the Closing, HSRE-ESP shall pay all recording
costs and all escrow costs.  Furthermore, at Closing, the following costs shall
be paid by HSRE-ESP and/or reimbursed to Extra Space or HSRE by HSRE-ESP, as
applicable: (i) all actual out of pocket costs incurred or paid to unaffiliated
third parties by HSRE in connection with its due diligence investigation of the
Property, the ESP Interests, the Texas Interests and Extra Space, including, but
not limited to, the costs of the Surveys; (ii) all fees, costs, expenses, and
other charges charged by Lender and/or any servicer of the Existing Indebtedness
or incurred in the satisfaction of any condition or requirement imposed by
Lender or such servicer with respect to Lender’s consenting to the transaction
which is the subject of this Agreement; (iii) all attorney’s fees and costs
incurred by either Extra Space or HSRE in connection with the negotiation and
documentation of the transaction which is the subject of this Agreement and the
performance of due diligence for the benefit of HSRE pursuant to this Agreement
(hereinafter collectively the “Reimbursable Costs”); provided, however, that in
no event shall the aggregate amount of Reimbursable Costs paid to or for the
benefit of HSRE pursuant to this Section 4.3.4 exceed the aggregate amount of
Reimbursable Costs paid to or for the benefit of Extra Space pursuant to this
Section 4.3.4 regardless of whether the aggregate amount of Reimbursable Costs
paid or incurred by HSRE exceeds the aggregate amount of Reimbursable Costs paid
or incurred by Extra Space.  At Closing, the following costs shall be paid by
Extra Space and/or HSRE-ESP in accordance with local practice and custom in the
area applicable to each Property:  (A) the cost of the base title policy,
endorsements, reinsurance or coinsurance, (B) transfer, documentary and similar
taxes related to the purchase of the ESP Interests, if any; provided, however,
that in the absence of local practice and custom relating to the payment of such
costs, such costs shall be paid by HSRE-ESP.  Notwithstanding anything to the
contrary in this Section 4.3.4, if the Closing does not occur, no party to this
Agreement shall be responsible for reimbursing

 

--------------------------------------------------------------------------------


 

any other party to this Agreement for fees, expenses costs incurred by or for
the benefit of such party except as expressly provided otherwise in
Section 13.1.2 below.

 

12.           Amendment of Section 11.1 of Contribution Agreement.  The first
paragraph of Section 11.1 of the Contribution Agreement is hereby amended by
deleting said paragraph in its entirety and replacing it with the following:

 

11.1         HSRE’s Conditions Precedent.  The obligations of HSRE under this
Agreement are contingent upon the satisfaction of each of the following
conditions as of the Closing Date.  If as of the Closing Date any of the
following conditions is not satisfied, HSRE may, on the Closing Date, either
waive such condition and proceed to Closing or terminate this Agreement by
written notice to Extra Space.  Upon such termination, neither party shall have
any further rights or liabilities hereunder except for those provisions which
expressly survive the termination of this Agreement.

 

13.           Amendment of Section 11.2 of Contribution Agreement.  The first
paragraph of Section 11.2 of the Contribution Agreement is hereby amended by
deleting said paragraph in its entirety and replacing it with the following:

 

11.2         Extra Space’s Conditions Precedent.  The obligations of Extra Space
under this Agreement are contingent upon the satisfaction of each of the
following conditions as of the Closing Date.  If as of the Closing Date any of
the following conditions is not satisfied, Extra Space may, on the Closing Date,
either waive such condition and proceed to Closing or terminate this Agreement
by written notice to HSRE.  Upon such termination, neither party shall have any
further rights or liabilities hereunder except for those provisions which
expressly survive the termination of this Agreement.

 

14.           Amendment of Exhibit A to Contribution Agreement.  The
Contribution Agreement is hereby amended by deleting the form of Operating
Agreement set forth on Exhibit A to the Contribution Agreement in its entirety
and replacing it with the form of Operating Agreement set forth on “Exhibit A”
attached hereto as Exhibit No. 2 and by this reference made a part hereof.

 

15.           Amendment of Exhibit C to Contribution Agreement.  Exhibit C to
the Contribution Agreement (the Non-Competition and Right of First Opportunity
Agreement) is hereby amended by deleting Article V(a) of said Non-Competition
and Right of First Opportunity Agreement in its entirety from said Exhibit C and
replacing it with the following Article V(a):

 

(a)           with respect to the provisions of ARTICLE II hereof, on the date
(the “ROFO Termination Date”) that is the earlier of (i) date on which a
Rejection has occurred or been deemed to occurred with respect to three
consecutive Proposed Project Notices given by ESP to HSRE; or (ii) the
Exclusivity Termination Date (as defined below).  For purposes hereof, the
“Exclusivity Termination Date” shall mean the two (2) year anniversary following
the execution of the Company Operating Agreement.

 

16.           Full Force and Effect.  Time is of the essence with respect to
each provision of the Contribution Agreement.  In the event of a conflict
between the terms and conditions of the Contribution Agreement and this
Amendment, the terms of this Amendment shall prevail.

 

17.           No Further Modification.  Except as expressly set forth in this
Amendment, all terms and provisions of the Contribution Agreement are hereby
confirmed and remain unmodified and in full force and effect, such terms and
provisions being hereby incorporated herein for all purposes.

 

--------------------------------------------------------------------------------


 

18.           Counterparts and Facsimile Transmission.  This Amendment may be
executed in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.  Each counterpart may be delivered by facsimile transmission. 
The signature page of any counterpart may be detached therefrom without
impairing the legal effect of the signature(s) thereon provided such signature
page is attached to any other counterpart identical thereto.

 

IN WITNESS WHEREOF, the parties by and through their undersigned, duly
authorized representative, have executed this Amendment as of the day and year
first above written for the purposes herein expressed.

 

 

EXTRA SPACE: 

 

 

 

 

 

 

EXTRA SPACE STORAGE LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles L. Allen

 

Name:

Charles L. Allen

 

Title:

Manager

 

 

 

 

 

 

 

HSRE:

 

 

 

 

HSRE-ESP IA, LLC, a Delaware limited liability company

 

 

 

By:

HSREP II Holding, LLC, a Delaware limited liability company, its sole member

 

 

 

 

 

 

 

By:

HSRE REIT II, a Maryland real estate investment trust, a member

 

 

 

 

 

 

 

By:

/s/ Stephen M. Gordon

 

 

 

Name:

Stephen M. Gordon

 

 

 

Its:

Trustee

 

--------------------------------------------------------------------------------